Case 8:18-cv-00201-JLS-KES Document 86 Filed 11/18/19 Page 1 of 3 Page ID #:2007




                                           November 18, 2019

 VIA ECF

 The Honorable Karen E. Scott
 United States Magistrate Judge
 U.S. District Court, Central District of California
 411 West 4th Street, Courtroom 6D
 Santa Ana, CA 92701-4516

        Re:     McCarthy v. Toyota Motor Corp., No. 18-cv-201

 Dear Judge Scott:

         Plaintiffs in the above-referenced action have requested an informal hearing before Your
 Honor to resolve an issue that the parties have been discussed during numerous (and lengthy)
 meet-and-confer sessions during the past several months. In short, Plaintiffs seek an order
 requiring Defendants Toyota Motor Sales U.S.A., Inc. (“TMS”) and Toyota Motor Corporation
 (“TMC”) to adhere to their commitment to produce documents on a rolling basis and to complete
 their respective productions by a date certain to enable Plaintiffs to schedule depositions they
 have noticed before filing their motion for class certification.

          This class-action litigation began in late January 2018 and Judge Staton lifted a hold on
 discovery after resolving Defendants’ motion to dismiss the Consolidated Master Complaint in
 April 2019. Three days later, while the parties were preparing their Joint Rule 26(f) report,
 Defendants assured Plaintiffs that, if they agreed to give Defendants 45 additional days to
 respond to the Plaintiff’s First Request for Production (“First RFPs”), Defendants would begin
 producing documents shortly thereafter. See Ex. 1. Defendants confirmed this promise in the
 Initial Disclosure they submitted on April 30, 2019, stating that (“Toyota will produce
 documents on a rolling basis beginning in the next 30 days”). Ex. 2 at 4:12-13).

         Defendants did not honor that commitment. See Exs. 3-4, 6-10, 12, 14, 16-18, 21, 24.
 Instead, when they served a written response to Plaintiffs’ First RFPs on May 29, 2019, they
 asserted that actually producing documents was conditioned on Plaintiffs accepting search terms
 Defendants had yet to even propose. See Ex. 22. After repeated inquiries on June 3, 10, and 17,
 2019, Defendants finally provided Plaintiffs with a list of queries on June 21 together with a set
 of documents (most of which were publicly available). See Ex. 4. After exchanging more letters
 and an exhaustive meet-and-confer session in July, Defendants proposed to use their initial set of
 search terms to begin producing documents every two weeks until the production was completed


                               1111 Broadway, Suite 400 | Oakland, California 94607
                                               T: 925.543.2555
                                               F: 925.369.0344
                                              www.fazmiclaw.com
Case 8:18-cv-00201-JLS-KES Document 86 Filed 11/18/19 Page 2 of 3 Page ID #:2008


 Hon. Karen E. Scott — November 18, 2019 — Page 2

 within 60 to 90 days, observing “that communication was key and that we would work together
 to ensure that necessary information regarding timing was being shared.” Ex. 10 at 1.

          Since then, Defendants have made repeated promises to complete their production on
 later dates, and each time they have broken those promises. Consequently, since last July,
 Defendants have produced a total of 1,209 documents (exclusive of native files)—many of which
 Plaintiffs already possessed or could be found online. And although Defendants’ counsel now
 insist that TMS and TMC will complete their production efforts on November 22 and December
 20, respectively, they refuse to advise Plaintiffs with information about the results of search
 queries or what Plaintiffs can expect to receive with each tranche.1

         Defendants’ position creates a serious problem for Plaintiffs for several reasons. First,
 even if Plaintiffs could rely on December 22 as a date certain, it would leave Plaintiffs with little
 more than three weeks—excluding holidays—to review the documents, depose witnesses, and
 draft their motion for class certification, which Judge Staton has scheduled for filing on January
 24, 2020. Second, regardless of when both productions are completed, Plaintiffs’ cannot depend
 on Defendants’ promises; they need a court order to guarantee it before they can propose an
 alternative class-certification schedule to Judge Staton. Third, without knowing the volume and
 general content of each tranche and when to expect it, Plaintiffs are unable to schedule the
 depositions they noticed several months ago, much less prepare for them.

          For example, Defendants have advised Plaintiffs that TMC will produce the vast majority
 (if not all) of the technical documents that pertain to the issues in this litigation, but without
 knowing when and how many technical documents will be produced—and the manner in which
 Defendants are conducting searches for Japanese-language documents—Plaintiffs are unable to
 allocate time for their review, preparation for depositions, and drafting the certification motion.

         Accordingly, Plaintiffs request that the Court establish a schedule for Defendants’
 document production that requires Defendants to provide Plaintiffs with a good-faith description
 as to how specific search queries have been formulated, how those queries have performed, and
 the content, volume and dates on which responsive documents will be produced in each tranche.




         1
            During the course of the parties’ meet-and-confer efforts, Defendants’ counsel raised several red
 herrings to excuse their failure to adhere to the production schedules they promised. The first red herring
 is that the parties have yet to finalize the search terms that will be used to collect responsive documents,
 which has no bearing on Defendants’ promise to produce all documents responsive to Plaintiffs’ first set
 of RFPs within 60 to 90 days based on the initial search terms they proposed, which Defendants
 confirmed in writing on September 9, 2019. See Ex. 15. The second red herring is that Plaintiffs took too
 long to propose additional search terms, but the real delay has been caused by Defendants’ failure to
 respond to those terms when Plaintiffs produced them and by Defendants’ refusal to allow Plaintiffs to
 participate in the process of formulating and assessing the results of search queries. Finally, Defendants
 complain that Plaintiffs have served additional sets of RFPs since last April, but again, this has no bearing
 on the issues presented by this motion: the nature, volume, and dates on which each tranche of documents
 will be produced.
Case 8:18-cv-00201-JLS-KES Document 86 Filed 11/18/19 Page 3 of 3 Page ID #:2009


 Hon. Karen E. Scott — November 18, 2019 — Page 3

                                              Very truly yours,

                                              /s/ Dina E. Micheletti

                                              Dina E. Micheletti
